Citation Nr: 1521067	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for diabetes mellitus, to include due to exposure to herbicides.

3.  Entitlement to service connection for ischemic heart disease, to include due to exposure to herbicides.

4.  Entitlement to service connection for a low back disability, to include spinal stenosis and degenerative joint disease.

5.  Entitlement to service connection for residuals of frostbite of the bilateral upper extremities.

6.  Entitlement to service connection for residuals of frostbite of the bilateral lower extremities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the February 2005 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for a cervical spine disability and denied his claim for entitlement to service connection for residuals of frostbite of the bilateral upper and lower extremities and a lumbar spine disability.  In the March 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for diabetes and heart disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In regard to the Veteran's petition to reopen his claim for entitlement to service connection for a cervical spine disability and his claim for entitlement to service connection for a low back disability, the Board finds that the claims must be remanded for additional development.  Specifically, there may be relevant outstanding Social Security Administration (SSA) records.  A January 1999 SSA decision found the Veteran was disabled, in part due to cervical spine disabilities and low back pain.  The SSA decision specifically referenced private treatment records regarding the back that are not in the claims file.  As the records are relevant to the Veteran's claims, an attempt should be made to obtain the supporting medical treatment records referenced in the decision from the SSA. 

The Veteran has asserted that he is entitled to service connection for diabetes mellitus and ischemic heart disease, specifically coronary artery disease, due to exposure to herbicides during service in Thailand and Korea during the Vietnam War.  The RO filed a request through the Defense Personnel Records Information Retrieval System (DPRIS) to verify claimed exposure to Agent Orange during temporary duty (TDY) from December 1967 to January 1968.  The DPRIS response indicated that they researched the January to March 1968 history for the Veteran's Field Maintenance Squadron.  However, the Veteran's service personnel records reflect that he also served at Osan Air Base Korea from November 1969 to January 1971.  There is no indication any attempts were made to verify his exposure to herbicides during that assignment.  As the Veteran also served in Korea from November 1969 to January 1971 and asserts that he was in the DMZ, another request should be made to DPRIS to attempt to verify his exposure to herbicides.  If DPRIS fails to verify exposure, a request should be made to the Joint Services Records Research Center (JSRRC).

The Veteran's military personnel records reflect that he served in Thailand  from January 1972 to January 1973 at Udorn Air Force Base.  VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See M21-1MR at IV.ii.2.C.10.qq. The Board further notes that a Memorandum by the VA Compensation and Pension Service associated with the claims folder states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  

It is unclear whether the Veteran's duties placed him at or near the base perimeter while he was serving in Thailand.  The Board finds that a remand is necessary in order to request additional information from the Veteran and in order for the AOJ to send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand. 

The Veteran asserts that he has residuals of frostbite injuries of the upper and lower extremities incurred while in served in Greenland.  The RO has been unable to locate the Veteran's complete service treatment records.  His records only date from December 1969 to February 1978.  The Veteran's service personnel records reflect that he served in Greenland from November 1962 to September 1963.  Thus, service treatment records from the time the Veteran claims he sustained frostbite injuries are unavailable.  An October 2010 private treatment record reflects that the Veteran reported that he had tingling of his hands and aching feet when exposed to cold due to previous frostbite while in service in the 1960s.  The assessment was "late effects of injury to ski & subcutaneous tissues frostbite."  As a lay person, the appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran is competent to report that he was exposed to cold weather during service.  As the October 2010 private treatment record indicates the Veteran may have residuals relating to frostbite, and the Veteran has not been provided with a VA examination, the Board finds that the evidence raises the need for an opinion by a VA examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that an examination is necessary to determine whether the Veteran has current bilateral upper and/or lower extremity residuals of frostbite related to his active military duty. 

The Veteran has asserted that he has a low back disability that is related to service.  An April 2013 letter from P.O., D.O. reflects that the Veteran has chronic back pain from degenerative disc disease and spinal stenosis.  Thus, the Veteran has a current low back disability.  The Veteran has asserted that his back disability is related to climbing and jumping off aircraft to make repairs.  See June 2010 notice of disagreement.  An October 2009 buddy statement from R.S. reflects that the Veteran told him that he had injured his back while changing a tire on an airplane.  He noted that the Veteran was an honest, honorable man.  Although the Veteran's separation examination report from February 1978 indicates the Veteran's spine was normal, the Veteran's service treatment records are incomplete.  Additionally, the Veteran's assertion that he climbed and jumped off aircraft to make repairs is consistent with his service in aircraft maintenance.  As the Veteran has a current back disability and there is some indication it may be related to service, the Board finds that a VA examination is necessary to address the etiology of his back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, the claims file must indicate this fact.

2.  Following completion of the above, contact DPRIS to attempt to verify the Veteran's claimed exposure to herbicides in Korea during his service from November 1969 to January 1971.  The Veteran's specific unit information and dates of service with respect to each duty station should be provided with the request.

3.  Then, if DPRIS provides a negative response, contact the JSRRC to attempt to verify whether the Veteran was exposed to herbicides in Korea or in Thailand from January 1972 to January 1973.

4.  Following completion of step 1, schedule the Veteran for a VA examination to determine the etiology of any current right or left disabilities of the upper or lower extremities, and the existence of any cold injury residuals in particular.  

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current bilateral upper or lower extremity disability found is etiologically related, in whole or in part, to the Veteran's active service, to include exposure to cold weather during active duty in Greenland.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

5.  Following completion of step 1, schedule the Veteran for a VA examination to determine the etiology his low back disability, to include degenerative disc disease.

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back disability is etiologically related to the Veteran's active service, to include climbing and jumping off aircraft to make repairs.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



